Citation Nr: 0118701	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  00-09 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of right knee chondromalacia, with traumatic 
arthritis, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active military duty from March 1975 to 
September 1976.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
in Winston-Salem, North Carolina (RO).

In statements received by the Board in August 2000, the 
issues of entitlement to an increased rating for a 
psychomotor seizure disorder and entitlement to a total 
rating for compensation purposes based upon individual 
unemployability were raised.  Additionally, a review of the 
file reveals claims of entitlement to special monthly 
compensation based on a need for aid and attendance or 
housebound status, and entitlement to a special home 
adaptation grant.  These issues have not, however, been 
developed for appellate review and they are referred to the 
RO for appropriate disposition.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into VA's adjudication 
process, which impact on the veteran's claim now on appeal.  
As these procedures could not have been followed by the RO at 
the time of the January 1999 rating decision, and as these 
procedures are more favorable to the veteran than those 
previously in effect, further development is in order.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Since June 2000, the Board received medical evidence from the 
veteran with regard to the claim on appeal on several 
occasions.  Submission of additional evidence following 
certification of an appeal must be referred to the RO for 
review and preparation of a supplemental statement of the 
case, unless the veteran waives this procedural right.  
38 C.F.R. § 20.1304(c) (2000).  This procedural right was not 
waived with regard to the aforementioned evidence.  

Additionally, as the veteran has indicated that his right 
knee disorder has increased in severity since the VA 
examination in February 2000, the Board finds further 
development to be in order under the Veterans Claims 
Assistance Act of 2000.

Hence, this matter is remanded to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim, to include 
competent evidence that his 
service-connected right knee disorder is 
more severe than evaluated.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  The RO is reminded that 
under the Veterans Claims Assistance Act 
of 2000, efforts to secure government 
records must continue until it is 
reasonably certain that the records do 
not exist or that further efforts would 
be futile.  

2. Thereafter, the veteran should be 
afforded an orthopedic examination to 
determine the severity of his 
service-connected right knee.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims files 
must be made available to and reviewed by 
the examiner prior to the requested study 
and the examination report should reflect 
that such a review was made.  

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the orthopedic 
examination report must discuss any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes 
flare-ups of pain, the examiner must 
offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact must be so stated.  

The examiner must comment upon the 
veteran's complaints of pain and 
limitation of function comport with or 
relate to either the physical findings on 
examination or the general nature of the 
current disability.  The clinical 
presence or absence of lateral 
instability and/or recurrent subluxation 
must also be indicated, as well as any 
findings relating to postoperative scars.  
The examiner must also provide an opinion 
concerning the impact of the veteran's 
right knee disability on his ability to 
work. 

Finally, the examiner must offer an 
opinion whether the appellant has 
effectively suffered the loss of use of 
his right foot due to his right knee 
disorder.  That is, would the remaining 
function of the right foot be 
accomplished equally well by an 
amputation stump with prosthesis?  If so, 
at what level above the knee would any 
amputation best serve the appellant.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  The examination 
report should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.
 
4.  After the development requested has 
been completed, the RO should ensure that 
all requested development has been 
completed.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  

5.  Thereafter, the RO should review the 
additional evidence of record, to include 
that medical evidence received by the 
Board since June 2000, to determine if an 
initial evaluation in excess of 50 
percent for post-traumatic stress 
disorder is now warranted.  If the issue 
on appeal remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


